ORDER OF DISBARMENT

WILLIAM L. WALLER, JR., Chief Justice.
¶ 1. The Mississippi Bar has filed a formal complaint under Rule 6 of the Mississippi Rules of Discipline, seeking disbarment of attorney Jimmy Davis Hull, a.k.a. Jim Davis Hull, who pleaded guilty to one count of “False Statements Relating to Health Care Matters,” in violation of 18 U.S.C. Section 1035, in the United States District Court for the Southern District of Mississippi.1 Upon acceptance of Hull’s guilty plea in Case Number 3:07crl65LG-RHW-002, the federal district court sentenced Hull to serve sixty months in the custody of the United States Bureau of Prisons. Hull was further ordered to pay restitution in the amount of $2,444,463.70.
¶ 2. The Bar, on its own initiative, filed this formal complaint against Hull on November 10, 2011. Proof of service was executed on December 16, 2011. Hull did not respond to the complaint.
¶ 3. Rule 6(a) of the Mississippi Rules of Discipline states that if an attorney enters a plea of guilty to any felony (other than manslaughter), the judgment “shall be conclusive evidence” of that attorney’s guilt. M.R.D. 6(a). Consequently, “[t]he Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.” M.R.D. 6(a). Here, Hull has pleaded guilty to one count of “False Statements Relating to Health Care Matters,” and the Bar has forwarded a certified copy of the judgment. This constitutes conclusive evidence of Hull’s guilt under Rule 6(a).
¶4. Rule 6(d) states that “[wjhen time for appeal from judgment or conviction ... expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and the Court shall forthwith enter an order of disbarment.” M.R.D. 6(d). No further proceedings have been filed in the United States District Court for the Southern District of Mississippi in Case Number *5453:07crl65LG-RHW-002, and the time for appeal has now passed. Thus, Hull’s criminal conviction is now final. Rule 6(d) requires us to enter an order disbarring Hull.
¶ 5. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
1. Jimmy Davis Hull, a.k.a. Jim Davis Hull, should be, and is hereby, DISBARRED from the practice of Law in the State of Mississippi;
2. This order shall constitute notice of disbarment in this cause;
3. The Clerk of this Court shall forward an attested copy of this order to Jimmy Davis Hull and the Executive Director of the Mississippi Bar;
4. Jimmy Davis Hull shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment, properly disburse all funds he may hold in trust, and comply with all other requirements applicable to disbarred attorneys under Rule 11 of the Mississippi Rules of Discipline;
5. Jimmy Davis Hull shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi, and that he has complied fully with all the requirements set forth in Rule 11 of the Mississippi Rules of Discipline, as well as the requirements of this order;
6. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Circuit Court Judges and Chancellors in and for Attala County, Mississippi, and the Senior Judges of such courts shall enter this order upon the minutes of their respective courts;
7. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States; and
8.Costs of the formal complaint should be, and are hereby, assessed against Jimmy Davis Hull.
¶ 6. SO ORDERED.

. The Bar’s complaint is against "Jimmy Davis Hull”; the district court’s judgment refers to "Jim Davis Hull.” In a supplement to its formal complaint, the Bar affirms that "Jimmy Davis Hull” and "Jim Davis Hull” are the same individual, based on Bar records and date of birth.